                                             Case 2:20-cv-00726-GMN-VCF Document 23 Filed 06/19/20 Page 1 of 3




                                         1   David A. Carroll, Esq. (NSB #7643)
                                             dcarroll@rrsc-law.com
                                         2   Anthony J. DiRaimondo, Esq. (NSB #10875)
                                             adiraimondo@rrsc-law.com
                                         3   Robert E. Opdyke, Esq. (NSB #12841)
                                             ropdyke@rrsc-law.com
                                         4   RICE REUTHER SULLIVAN & CARROLL, LLP
                                             3800 Howard Hughes Parkway, Suite 1200
                                         5   Las Vegas, Nevada 89169
                                             Telephone: (702) 732-9099
                                         6   Facsimile: (702) 732-7110
                                         7   Karineh Khachatourian, Esq. (Admitted Pro Hac Vice)
                                             karinehk@rimonlaw.com
                                         8   RIMON, P.C.
                                             2479 E. Bayshore Road, Suite 210
                                         9   Palo Alto, California 94303
                                             Telephone: (650) 461-4433
                                        10   Facsimile: (650) 461-4433
RICE REUTHER SULLIVAN & CARROLL, LLP
  3800 Howard Hughes Pkwy, Suite 1200




                                        11   Attorneys for Defendant Sony Interactive Entertainment LLC
        Las Vegas, Nevada 89169




                                        12
             (702) 732-9099




                                        13
                                                                         UNITED STATES DISTRICT COURT
                                        14
                                                                         FOR THE DISTRICT OF NEVADA
                                        15
                                                                                       *****
                                        16
                                             ESC-TOY LTD., a Nevada corporation,             Case No. 2:20-cv-00726-GMN-VCF
                                        17
                                                            Plaintiff,
                                        18
                                                     vs.                                     STIPULATION TO EXTEND TIME TO
                                        19                                                   ANSWER OR OTHERWISE RESPOND
                                             SONY INTERACTIVE                                TO COMPLAINT
                                        20   ENTERTAINMENT LLC, a California
                                             limited liability company,                      (Third Request)
                                        21
                                                            Defendant.
                                        22
                                        23   ///
                                        24
                                             ///
                                        25
                                             ///
                                        26
                                        27
                                        28

                                                                                       1
                                             Case 2:20-cv-00726-GMN-VCF Document 23 Filed 06/19/20 Page 2 of 3




                                         1            Plaintiff ESC-Toy Ltd., by and through its undersigned counsel, and Defendant Sony

                                         2   Interactive Entertainment LLC, by and through its undersigned counsel, hereby respectfully

                                         3   submit this Stipulation to Extend Time to Answer or Otherwise Respond to Complaint – Third

                                         4   Request (the “Stipulation”). The Stipulation is made in accordance with LR IA 6-1 and LR IA 6-2

                                         5   of the Local Rules of the District of Nevada. This is the third request for an extension of time to

                                         6   answer or otherwise respond to the Complaint. Defendant was served with the Complaint on April

                                         7   23, 2020, and the current deadline to answer or respond is June 19, 2020. On June 1, 2020,

                                         8   Plaintiff unilaterally dismissed its complaint against Insomniac Games without prejudice leaving

                                         9   Sony as the sole defendant. The prior extensions were requested as Defendant and its lead counsel

                                        10   are both located in the State of California and have been affected by protests and curfews.
RICE REUTHER SULLIVAN & CARROLL, LLP
  3800 Howard Hughes Pkwy, Suite 1200




                                        11            The parties have recently met and conferred regarding (1) having Plaintiff file an Amended
        Las Vegas, Nevada 89169




                                        12   Complaint in order to remove certain allegations that relate solely to Insomniac Games, which has
             (702) 732-9099




                                        13   been dismissed as a party to this case; and (2) reaching an agreement as to the confidentiality of

                                        14   certain subject matters alleged in Plaintiff’s current Complaint so that the parties may then seek

                                        15   appropriate relief from the Court to redact those portions from the public record. The parties seek

                                        16   another short extension of Sony’s response deadline to continue working in good faith to resolve

                                        17   these issues.

                                        18            Upon agreement by and between the parties, the undersigned respectfully request this

                                        19   Court:

                                        20            (a) grant a further extension of time, up to and including June 24, 2020, for Sony to answer

                                        21   or otherwise respond to the Complaint (or the Amended Complaint to the extent it is the operative

                                        22   pleading); and

                                        23   ///

                                        24   ///

                                        25   ///

                                        26
                                        27
                                        28

                                                                                           2
                                             Case 2:20-cv-00726-GMN-VCF Document 23 Filed 06/19/20 Page 3 of 3




                                         1          (b) the parties previously agreed to conduct the Fed. R. Civ. P. 26(f) conference [LR 26-

                                         2   1(a)] at a date and time not later than July 6, 2020, and the parties agree that this deadline can

                                         3   remain as currently scheduled.

                                         4   MASCHOFF BRENNAN                                   RICE REUTHER SULLIVAN &

                                         5                                                      CARROLL

                                         6
                                             /s/ Tyson K. Hottinger                             /s/ David A. Carroll
                                         7   David R. Wright                                    Karineh Khachatourian
                                             Tyson K. Hottinger                                 2479 E. Bayshore Road, Suite 210
                                         8   111 South Main Street, Suite 600                   Palo Alto, California 94303
                                             Salt Lake City, Utah 84111                         -AND-
                                         9
                                             Richard F. Holley                                  David A. Carroll (NSB #7643)
                                        10   Nevada Bar No. 03077                               Anthony J. DiRaimondo (NSB #10875)
RICE REUTHER SULLIVAN & CARROLL, LLP




                                             400 South Fourth Street, Third Floor               Robert E. Opdyke (NSB #12841)
  3800 Howard Hughes Pkwy, Suite 1200




                                        11   Las Vegas, Nevada 89101                            3800 Howard Hughes Pkwy., Suite 1200
                                             HOLLEY DRIGGS                                      Las Vegas, Nevada 89169
        Las Vegas, Nevada 89169




                                        12
             (702) 732-9099




                                        13   Attorneys for Plaintiff                            Attorneys for Defendant
                                        14                                               ORDER
                                        15                                               IT IS SO ORDERED.
                                        16
                                        17
                                                                                         Cam Ferenbach
                                        18                                               UNITED STATES MAGISTRATE JUDGE
                                                                                                  6-19-2020
                                        19                                               DATED:
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28

                                                                                        3
